DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

12. (Currently Amended) The downhole electromagnetic tool calibration system of claim [[11]] 10, wherein the first model comprises electrical properties of the first environment to produce the first synthetic response from the downhole electromagnetic tool, and wherein the second model comprises electrical properties of the second environment to produce the second synthetic response from the downhole electromagnetic tool.
 
Allowable Subject Matter

Claims 1, 4, 7 through 10, and 12 through 20 are allowed.



Regarding Claim 1, none of the prior art neither disclosed nor rendered obvious
a first calibration measurement is obtained while the downhole electromagnetic tool is operating in a first gaseous environment and a second calibration measurement is obtained while the downhole electromagnetic tool is operating in a second gaseous environment or a liquid environment.

The following is prior art that was found to be relevant:

Regarding Claim 1, Guner (WO2018063162A1, 28-04-2018)teaches: A computer-implemented method to configure a downhole electromagnetic tool [0001], the method comprising: obtaining a first calibration measurement of a first tool configuration of a downhole electromagnetic tool having a transmitter and a receiver (Abstract, [0017], (multiple electromagnetic ranging tools (24)); obtaining a second calibration measurement of a second tool configuration of the downhole electromagnetic tool (Abstract; [0046], [0056]); determining a first ratio of the first calibration measurement to the second calibration measurement [0053]; obtaining a first synthetic response of the first tool configuration from a first model of the downhole electromagnetic tool (Abstract; [0056]); obtaining a second synthetic response of the second tool configuration from a second model of the downhole electromagnetic tool [0056]; determining a second ratio of the first synthetic response to the second synthetic response [0053]; and determining a scaling factor between the first tool configuration and the second tool configuration of the downhole electromagnetic tool based on the first ratio and the second ratio [0026, 0045, 0051, 0053].
Guner fails to teach a first calibration measurement is obtained while the downhole electromagnetic tool is operating in a first gaseous environment and a second calibration measurement is obtained while the downhole electromagnetic tool is operating in a second gaseous environment or a liquid environment.

Claims 4 and 7 through 9 are allowed based on their dependency to Claim 1.

Regarding Claim 10, Guner teaches A downhole electromagnetic tool calibration system, comprising: a storage system [0018-0019]; and one or more processors [0022] configured to: obtain a first calibration measurement of a first tool configuration of a downhole electromagnetic tool having a transmitter and a receiver (Abstract, [0017], (multiple electromagnetic ranging tools (24)); obtain a second calibration measurement of a second tool configuration of the downhole electromagnetic tool (Abstract; [0046], [0056]); determine a first ratio of the first calibration measurement to the second calibration measurement [0053]; obtain a first synthetic response of the first tool configuration from a first model of the downhole electromagnetic tool (Abstract; [0056]); obtain a second synthetic response of the second tool configuration from a second model of the downhole electromagnetic tool [0056]; determine a second ratio of the first synthetic response and the second synthetic response [0053]; determine a scaling factor of the downhole electromagnetic tool based on the first ratio and the second ratio; and calibrate a measurement made by the transmitter and the receiver based on the scaling factor [0026, 0045, 0051, 0053].


Claims 12 through 18 are allowed based on their dependency to Claim 10.

Regarding Claim 19, Guner teaches A non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors to perform operations ([0018-0019]) comprising: obtaining a first calibration measurement of a first tool configuration of a downhole electromagnetic tool having a transmitter and a receiver (Abstract, [0017], (multiple electromagnetic ranging tools (24)); obtaining a second calibration measurement of a second tool configuration of the downhole electromagnetic tool (Abstract; [0046], [0056]); determining a first ratio of the first calibration measurement to the second calibration measurement [0053]; obtaining a first synthetic response of the first tool configuration from a first model of the downhole electromagnetic tool (Abstract; [0056]); obtaining a second synthetic response of the second tool configuration from a second model of the downhole electromagnetic tool [0056]; determining a second ratio of the first synthetic response to the second synthetic response [0053]; and determining a scaling factor between the first tool configuration and the second tool configuration of the downhole electromagnetic tool based on the first ratio and the second ratio [0026, 0045, 0051, 0053].


Claims 20 is allowed based on its dependency to Claim 19.



Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863